DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) have been considered. Applicant should note that the excessively large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 29-32, 35-40, 43, and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister (US 2006/0036145) in view of Terwilliger (US 6106484).
Regarding claim 29, Brister discloses a method of using an assembly comprising a sensor (element 32), a sensor casing (element 26), a sensor introducer mechanism (elements 12, 72), and a base unit (element 14), the method comprising: positioning the base unit over a skin surface of a user (paragraph [0096]); activating an insertion trigger mechanism of the sensor introducer mechanism to displace at least a distal portion of the sensor and a tip portion of the sensor introducer mechanism beneath the skin surface and in contact with a bodily fluid of the user (paragraph [0193], [0202]); causing, with a spring-biased mechanism of the sensor introducer mechanism, the tip portion of the sensor introducer mechanism to retract from beneath the skin surface (paragraphs [0193], [0202]); and causing the sensor casing and a proximal portion of the sensor disposed within the sensor casing to rotate simultaneously from a first position to a second position, wherein in the first position, the distal portion of the sensor and the sensor casing are at an angle relative to the base unit, and wherein in the second position, the sensor casing is locked against the base unit (paragraphs [0230]-[0231]; figures 8B, 10A, 10B, 11A, 11B), wherein, prior to activating the insertion trigger mechanism, the distal portion of the sensor and the tip portion of the sensor introducer mechanism are disposed entirely in the sensor casing (paragraph [0194], “alternative embodiments contemplate a step of loading the needle through the guide tube 66 and/or contacts 28 prior to sensor insertion.”), wherein the sensor casing is in a secure position after completion of the simultaneous rotation of the sensor casing and the proximal portion of the sensor from the first position to the second position (paragraph [0201]) .  Brister does not disclose that completion of the rotation causes the sensor casing to be secure and also locked. Terwilliger teaches a method of using an assembly which includes causing a component (elements 54, 74) to rotate from a first position (figures 9, 25a-d) at an angle relative to a base unit (element 52) to a second position locked against the base unit (figures 10, 25e), where completion of the rotation from the first position to the second position causes the element to be locked and secure against the base unit (column 9, lines 27-41). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Brister and configured the device such that completion of the rotation into the second position causes the sensor casing, the rotating component, to be locked, as taught by Terwilliger, in order to prevent the rotating component from moving at undesired times.
Regarding claim 30, Brister further discloses that, in the first position, the angle relative to the base unit is less than 90 degrees (paragraph [0204).  
Regarding claim 31, Brister further discloses that causing the sensor casing to rotate from the first position to the second position includes causing the sensor casing to pivot about a sensor insertion point of the base unit (element 38; paragraphs [0227], [0230], [0231]).  
Regarding claim 32, Brister further discloses that the sensor casing comprises a compressible seal configured to prevent moisture, particulate, or other foreign materials from compromising the integrity of a plurality of electrical contacts or a sensor signal (element 37; paragraphs [0110]-[0112]).  
Regarding claim 35, Brister further discloses that the sensor casing includes one or more inner channels configured to guide movement of the tip portion of the sensor introducer mechanism and the sensor through the sensor casing (figures 7A-7D).  
Regarding claim 36, Brister further discloses that a tip portion of the sensor introducer mechanism is aligned with the sensor insertion point prior to activating the insertion trigger mechanism of the sensor introducer mechanism (figures 8B-8D, the alignment does not change between pre-introduction and introduction).  
Regarding claim 37, Brister discloses an assembly comprising: a sensor comprising a distal portion and a proximal portion (element 32); a sensor introducer mechanism (elements 12, 72); a sensor casing (element 26), wherein the proximal portion of the sensor is disposed within the sensor casing (figures 7D, 10B), and wherein the sensor casing is configured to simultaneously rotate with the proximal portion of the sensor from a first position to a second position (figures 10A, 10B, 11A, 11B); a base unit (element 14); an insertion trigger mechanism of the sensor introducer mechanism, the insertion trigger mechanism configured to displace the distal portion of the sensor and a tip portion of the sensor introducer mechanism beneath a skin surface and in contact with a bodily fluid of a user (paragraphs [0193], [0202]); and a spring-biased mechanism of the sensor introducer mechanism, the spring-biased mechanism configured to retract the tip portion of the sensor introducer mechanism from beneath the skin surface (paragraphs [0193], [0202]), wherein the base unit is configured to be positioned over the skin surface of the user (paragraph [0096]), wherein in the first position, the sensor casing is at an angle relative to the base unit, and wherein in the second position, the sensor casing is locked against the base unit (figures 10A, 10B, 11A, 11B), wherein, prior to activating the insertion trigger mechanism, the distal portion of the sensor and the tip portion of the sensor introducer mechanism are disposed entirely in the sensor casing (paragraph [0194], “alternative embodiments contemplate a step of loading the needle through the guide tube 66 and/or contacts 28 prior to sensor insertion.”), wherein the sensor casing is in a secure position after completion of the simultaneous rotation of the sensor casing from the first position to the second position (paragraph [0201]).  Brister does not disclose that completion of the rotation causes the sensor casing to be secure and also locked. Terwilliger teaches a method of using an assembly which includes causing a component (elements 54, 74) to rotate from a first position (figures 9, 25a-d) at an angle relative to a base unit (element 52) to a second position locked against the base unit (figures 10, 25e), where completion of the rotation from the first position to the second position causes the element to be locked and secure against the base unit (column 9, lines 27-41). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Brister and configured the device such that completion of the rotation into the second position causes the sensor casing, the rotating component, to be locked, as taught by Terwilliger, in order to prevent the rotating component from moving at undesired times.
Regarding claim 38, Brister further discloses that in the first position, the angle relative to the base unit is less than 90 degrees (paragraph [0204]).  
Regarding claim 39, Brister further discloses that the sensor casing is further configured to pivot about a sensor insertion point of the base unit as the sensor casing and the proximal portion of the sensor simultaneously rotate from the first position to the second position (element 38; paragraphs [0227], [0230], [0231]).  
Regarding claim 40, Brister further discloses that the sensor casing comprises a compressible seal configured to prevent moisture, particulate, or other foreign materials from compromising the integrity of a plurality of electrical contacts or a sensor signal (element 37; paragraphs [0110]-[0112]).  
Regarding claim 43, Brister further discloses that the sensor casing includes one or more inner channels configured to guide movement of the tip portion of the sensor introducer mechanism and the sensor through the sensor casing (figures 7A-7D).  
Regarding claim 44, Brister further discloses that the tip portion of the sensor introducer mechanism is aligned with the sensor insertion point prior to being displaced beneath the skin surface (figures 8B-8D, the alignment does not change between pre-introduction and introduction).
Response to Arguments
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Terwilliger is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Brister and Terwilliger are directed to inserting needles into a person for a medical process, making Terwilliger “reasonably pertinent” to Applicant’s “problem” of inserting a needle into a person for a medical process.
Applicant then argues that Brister does not disclose the distal portion of the sensor and the tip portion of the sensor introducer mechanism being disposed entirely in the sensor casing prior to activating the insertion trigger mechanism, pointing to figure 7A. The Examiner notes that paragraph [0194] is actually cited as teaching this, not figure 7A, as [0194] clearly states that “alternative embodiments contemplate a step of loading the needle through the guide tube 66 and/or contacts 28 prior to sensor insertion”. As Applicant has correctly noted, the needle 72 corresponds to the sensor introducer mechanism, and inside the needle is found sensor 32. The process of loading the needle through the guide tube and/or contacts inherently requires the distal ends of the introducer and sensor to be inside the guide tube/contacts during the loading process – that is, it is disposed entirely in the casing until after the loading process is complete.
The claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791